SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1349
CA 11-01241
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF WALGREENS, PETITIONER-APPELLANT,

                     V                                            ORDER

BOARD OF ASSESSMENT REVIEW, AND/OR ASSESSOR OF
TOWN OF IRONDEQUOIT, AND TOWN OF IRONDEQUOIT,
RESPONDENTS-RESPONDENTS.


STAVITSKY & ASSOCIATES LLC, CLIFTON, NEW JERSEY (BRUCE J. STAVITSKY OF
COUNSEL), FOR PETITIONER-APPELLANT.

DAVIDSON FINK LLP, ROCHESTER (THOMAS A. FINK OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered November 16, 2010. The order granted the
motion of respondents to preclude petitioner from submitting
trial-ready appraisals and from offering expert testimony on the value
of the subject property.

     Now, upon the judgment and order of Supreme Court, Monroe County,
entered March 2, 2012, approving the Settlement Agreement signed by
the attorneys for the parties on January 26, 2012 and February 15,
2012, discontinuing the proceedings,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.

     All concur except GREEN, J., who is not participating.




Entered:   April 20, 2012                        Frances E. Cafarell
                                                 Clerk of the Court